

114 S2859 IS: College Access Act of 2016
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2859IN THE SENATE OF THE UNITED STATESApril 27, 2016Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a competitive grant program to incentivize States to implement comprehensive reforms
			 and
			 innovative strategies to significantly improve postsecondary outcomes for
			 low-income and first
			 generation college students, including increasing postsecondary enrollment
			 and graduation rates, to reduce the need of postsecondary
			 students for remedial education, to increase alignment of high school and
			 postsecondary education,
			 and to promote innovation in postsecondary education, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the College Access Act of 2016. 2.DefinitionsIn this Act:
 (1)ESEA definitionsThe terms high school, local educational agency, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Accelerated learning modelThe term accelerated learning model means a program that— (A)is designed to help students in high school learn at a faster and more rigorous pace; and
 (B)offers students the opportunity to earn postsecondary credits and, in some cases, obtain an occupational certificate or degree (including an associate degree), while such students are in high school.
 (3)Adult educationThe term adult education means services or instruction below the postsecondary level for individuals who— (A)have attained 16 years of age;
 (B)are not enrolled or required to be enrolled in high school under State law; and (C)(i)lack sufficient mastery of basic educational skills to function effectively in society;
 (ii)do not have a high school diploma, or the recognized equivalent of such diploma, and have not achieved an equivalent level of education; or
 (iii)are unable to speak, read, or write in the English language. (4)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
 (5)Dual enrollment programThe term dual enrollment program means an academic program through which a high school student is able to simultaneously earn credit toward a high school diploma and a postsecondary degree or certificate.
 (6)Enrollment statusThe term enrollment status has the meaning given the term in section 690.2(c) of title 34, Code of Federal Regulations (as in effect on July 1, 2011).
 (7)Federal Pell GrantThe term Federal Pell Grant means a Federal Pell Grant awarded under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a).
 (8)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(h)).
 (9)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (10)Low-income studentThe term low-income student means— (A)with respect to a postsecondary student, a student who is eligible for a Federal Pell Grant; and
 (B)with respect to a high school student, a student who is eligible for free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (11)Net priceThe term net price has the meaning given the term in section 132(a) of the Higher Education Act of 1965 (20 U.S.C. 1015a(a)).
 (12)Open educational resourceThe term open educational resource means an educational resource that— (A)is in the public domain; or
 (B)is made available under a permanent copyright license to the public to freely adapt, distribute, and otherwise use the work with attribution to the author as designated.
 (13)Open textbookThe term open textbook means an open educational resource or set of open educational resources that— (A)is a textbook for a course at an institution of higher education; or
 (B)can be used in place of a textbook for a postsecondary course at an institution of higher education.
 (14)Postsecondary credentialThe term postsecondary credential means an associate degree, a baccalaureate degree, or a certificate provided by a community college or a postsecondary vocational institution.
 (15)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given such term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).
 (16)SecretaryThe term Secretary means the Secretary of Education. (17)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 3.Reservation of fundsFrom amounts made available to carry out this Act for each fiscal year, the Secretary may reserve not more than 2 percent of such amounts to carry out activities in accordance with this Act related to technical assistance, evaluation, outreach, and dissemination.
		4.Authorization of grant program
 (a)In generalFor each fiscal year for which funds are appropriated under section 11 and from such amounts not reserved under section 3, the Secretary shall award planning and implementation grants to States to enable such States to develop or implement a comprehensive plan described in section 5 to improve postsecondary outcomes for all students, especially low-income students and first generation college students.
 (b)Planning and implementation grantsIn accordance with subsection (a), the Secretary shall award— (1)planning grants, on a competitive basis, to States to enable the States to develop a comprehensive plan described in section 5; and
 (2)implementation grants, on a competitive basis, to States and without regard to whether the States have received a planning grant under paragraph (1), to implement a comprehensive plan described in section 5.
 (c)LimitationA State shall not have more than 1 planning grant or more than 1 implementation grant at any given time. A State awarded a planning grant or an implementation grant may reapply for such grant after the termination of such grant.
			(d)Duration
 (1)Planning grantsEach planning grant awarded under subsection (b)(1) shall be for a period of not more than 18 months.
				(2)Implementation grants
 (A)In generalEach implementation grant awarded under subsection (b)(2) shall be for a period of not more than 5 years, subject to the requirement under subparagraph (B).
 (B)Sufficient progressAn implementation grant awarded under subsection (b)(2) shall terminate after a period of 2 years, if the Secretary determines that the State receiving such implementation grant has not made sufficient progress in—
 (i)implementing a comprehensive plan described in section 5, at a rate that the Secretary determines will result in complete implementation of such plan during the remainder of the grant period; and
 (ii)meeting the annual targets under section 7(a)(2). 5.Comprehensive plan (a)In generalTo carry out the objectives of this Act, a State that receives a grant under this Act shall develop, in the case of a planning grant, and implement, in the case of an implementation grant, a comprehensive plan to—
 (1)enhance the affordability of postsecondary education; and (2)increase the number and percentage of students attaining a postsecondary credential, particularly first generation college students and low-income students.
				(b)Reforms
 (1)Universally required reformsThe comprehensive plan for each State receiving a grant under this Act shall include each of the following reforms:
 (A)Implementing measures to maintain or increase fiscal support for postsecondary education that shall include—
 (i)significantly increasing the percentage of student financial need met by need-based grant aid for postsecondary education; and
 (ii)for public and participating private institutions of higher education that have, for the most recent year for which data are available that precedes the date of application, a percentage of students who are eligible for Federal Pell Grants that is less than 25 percent, increasing such percentage throughout the grant period in order to attain a percentage of 25 percent or more by the end of the grant period.
 (B)Increasing the transparency of information provided to students and the families of such students about the costs and outcomes of attaining a postsecondary credential at the institutions of higher education in the State, and increasing access to such information for students and their families, by taking measures that shall include—
 (i)requiring the institutions of higher education in the State to adopt a net price calculator under section 132(h) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)) that meets the requirements of paragraph (4);
 (ii)adopting a common letter developed by the Secretary under section 484(a) of the Higher Education Opportunity Act (20 U.S.C. 1092 note) for the institutions of higher education in the State to use in awarding financial aid to students;
 (iii)enhancing the financial literacy of students and the families of such students regarding the costs of postsecondary education and financial aid opportunities, beginning when such students enter secondary school, by requiring that each secondary school student served by a local educational agency participating in the reforms carried out of this subsection and when possible, not less than 1 parent or legal guardian of the student, meet with a secondary school counselor to understand the classes the student should take in order to graduate on time and the options available to them to afford postsecondary education;
 (iv)reporting accurate student graduation rates for each institution of higher education in the State, disaggregated by—
 (I)enrollment status as a full-time student or a part-time student;
 (II)status as a transfer student;
 (III)status as a low-income student; and (IV)status as a first generation college student;
 (v)reporting the percentages of students receiving institutional financial aid who are in— (I)each of the income categories described in clauses (i) through (iv) of section 132(i)(6)(A);
 (II)the income category of $110,001–$200,000; (III)the income category of $201,001–$300,000; and
 (IV)the income category of $300,001 and more; and (vi)developing practices for the continuous assessment of student learning at the postsecondary level and public reporting of student learning outcomes;
 (vii)developing multi-year tuition and fee schedules; and (viii)providing a free degree audit to any student.
 (2)Selective reformsThe comprehensive plan under section 5 of each State receiving a grant under this Act shall include 1 or more of the following reforms, as chosen by such State in accordance with paragraph (3):
 (A)Removing barriers to innovation in postsecondary education, which shall include— (i)developing innovative education delivery models, such as using technology to enhance online and classroom learning aimed to increase participation and retention of students, particularly first generation college students and low-income students;
 (ii)promoting the use of technology to increase personalized learning, advising, and support services for students; and
 (iii)creating programs to create and expand the use of open educational resources, including open textbooks.
 (B)Improving the transition of students to and from postsecondary institutions and increasing the rate of graduation of students from postsecondary institutions, particularly such students graduating on time, by increasing participation in accelerated learning models, which may include—
 (i)subsidizing the cost of advanced placement program examinations for low-income students; (ii)training teachers to offer advanced placement program courses;
 (iii)training secondary school counselors in accelerated learning options as related to high school graduation requirements and opportunities to earn postsecondary education credits;
 (iv)training school counselors in the areas of academic advising and postsecondary financial aid options;
 (v)subsidizing the cost of international baccalaureate examinations and programs for low-income students;
 (vi)increasing access to dual enrollment programs for low-income students; and (vii)developing programs to bring advanced placement program courses to rural schools.
 (C)Reforming postsecondary remediation by taking measures, which may include— (i)reducing the need for remediation by—
 (I)creating targeted interventions to occur in high school or adult education that align with higher education; and
 (II)waiving placement testing;
 (ii)improving the quality of remediation courses and developmental education based on emerging research-based practices;
 (iii)improving the process for identifying the foundational skills needs of students for remediation or developmental education while such students are in high school or adult education; and
 (iv)improving the credit transfer policies and articulation agreements, as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a)), between or among the institutions of higher education in the State.
 (D)Any other reform, developed by the State and approved by the Secretary, that— (i)removes barriers to innovation in postsecondary education;
 (ii)improves the transition of students to and from postsecondary institutions and increases the rate of graduation of students from postsecondary institutions, particularly the rate of such students graduating on time; or
 (iii)reforms postsecondary education remediation. (3)Requirement for selecting reformsA State receiving a grant under this Act shall only select a reform under paragraph (2) that the State does not already have in place on the date on which such grant is received.
 (4)Requirements for net price calculatorThe net price calculator adopted under paragraph (1)(B)(i) by each institution of higher education in a State shall meet each of the following requirements:
 (A)The link to the net price calculator made publicly available on the website of such institution— (i)shall be labeled as a net price calculator in a prominent, clear, and conspicuous manner, using a size and contrast (such as shade) that is readily noticeable and readable;
 (ii)shall be posted on the website of such institution in locations that provide information on costs and aid (such as web pages for financial aid, prospective students, or tuition and fees);
 (iii)shall match, in size and font, the other prominent links on the primary web page of such website; and
 (iv)may be included on the web page of such institution that contains information relating to compliance with Federal, State, and local laws.
 (B)The results screen for the net price calculator shall specify each of the following: (i)The individual net price (as calculated under section 132(h)(2) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)(2))) for an individual student, which shall be the most visually prominent figure on such screen.
 (ii)The cost of attendance at such institution of higher education for a first-time, full-time undergraduate student enrolled in the institution, including—
 (I)tuition and fees; (II)the average annual cost of room and board;
 (III)the average annual cost of books and supplies; and (IV)the estimated cost of other expenses (including personal expenses and transportation).
 (iii)The estimated total need-based grant aid and merit-based grant aid, from Federal, State, and institutional sources, that may be available to an individual student, showing the subtotal for each such category and the total of all sources of grant aid.
 (iv)A prompt for the student, in prominent lettering, that the student will need to fill out the Free Application for Federal Student Aid, in accordance with section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090), in order to receive Federal financial assistance under title IV of such Act (20 U.S.C. 1070 et seq.).
 (v)The percentage of the first-time, full-time undergraduate students enrolled in the institution that received any type of grant aid described in clause (iii).
 (vi)The disclaimer described in section 132(h)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)(4)).
 (vii)In the case of a calculator that— (I)includes questions to estimate the eligibility of a student (or prospective student) for veteran's education benefits (as defined in section 480(c) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(c))) or educational benefits for active duty service members, the results screen shall display such benefits in a manner that clearly distinguishes them from the grant aid described in clause (iii); or
 (II)does not include questions to estimate eligibility for the benefits described in subclause (I), the results screen shall indicate that certain students (or prospective students) may qualify for such benefits and include a link to information about such benefits.
 (C)The institution shall populate the calculator with data from not earlier than 2 academic years prior to the most recent academic year completed on the date of enactment of this Act.
 (D)The net price calculator shall clearly indicate which questions are required to be answered for a net price estimate.
 (E)In the case of a calculator that requests contact information from users, the net price calculator shall clearly indicate that such request is optional.
 (F)The net price calculator shall protect the confidentiality of users by including mechanisms to prevent any personally identifiable information from being sold or made available to third parties. The net price calculator shall clearly state: Any information that you provide on this site is confidential..
 (G)The net price calculator shall not store responses, shall not require any personal identifying information from users, and shall clearly state: The Net Price Calculator does not store your responses and does not require personal identifying information of any kind..
					6.Applications
 (a)SubmissionA State desiring a planning grant or an implementation grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (b)Contents for all grantsEach application for a planning grant or an implementation grant under this Act shall include, at a minimum—
 (1)a demonstration that the State has established mechanisms and the ability to use funds made available under this Act and other sources of funding, including Federal, State, and local funds, to implement the reforms under section 5(b); and
 (2)an assurance that the State— (A)will include, in carrying out all of the reforms required under section 5(b), all public institutions of higher education in the State and all State agencies with governing authority over postsecondary education in the State; and
					(B)
 will include private institutions of higher education located in the State in carrying out the reforms applicable to such institutions.
 (c)Planning grantsAn application for a planning grant awarded under section 4(b)(1) shall include, in addition to the requirements described in subsection (b)—
 (1)a proposal describing how the State will develop and establish a comprehensive plan to implement the reforms under section 5(b);
 (2)a description of how the State will include, in developing the comprehensive plan—
 (A)all public institutions of higher education in the State; (B)private nonprofit organizations, including private institutions of higher education, that choose to participate in the development of such plan;
 (C)the State educational agency and the local educational agencies that will be participating in the reforms carried out under section 5(b); and
 (D)other stakeholders, as designated by the Governor of the State; and
 (3)a description of the State agencies and other entities that will control the programs funded by the grant and how such entities will interact in carrying out the activities of the planning grant, as determined by the Governor for the State.
 (d)Implementation grantsAn application for an implementation grant awarded under section 4(b)(2) shall include, in addition to the requirements described in subsection (b)—
 (1)a proposal describing how the State will use the implementation grant to— (A)carry out the reforms required under section 5(b), in accordance with the comprehensive plan; and
 (B)meet the annual targets established by the State under section 7(a)(2), at a rate that the Secretary determines will result in reaching the goals of the grant established by such State under such section; and
 (2)a description of the State agencies and other entities that the Governor of the State has determined will control the programs funded by the grant and how such entities will interact in carrying out the activities of the implementation grant.
				(e)Application review
 (1)In generalThe Secretary shall award grants under this Act on a competitive basis considering the quality of the applications submitted.
				(2)Award basis
 (A)PrioritiesIn awarding grants under this Act, the Secretary shall give priority to— (i)States that show a stronger capacity to use the funds made available under this Act to implement a comprehensive plan under section 5;
 (ii)States that commit, in the application submitted under this section— (I)in the case of a planning grant, to develop and establish a comprehensive plan that implements the universally required reforms under section 5(b)(1) and the selective reforms described in subparagraphs (A), (B), and (C) of section 5(b)(2); or
 (II)in the case of an implementation grant, to carry out a comprehensive plan that implements the universally required reforms under section 5(b)(1) and the selective reforms described in subparagraphs (A), (B), and (C) of section 5(b)(2); and
							(iii)
 States that agree to provide substantial matching funds toward the activities funded under the grant.
 (B)ConsiderationIn awarding grants under this Act, the Secretary shall give special consideration to States that enter into a partnership with 1 or more private institutions of higher education in order to carry out the reforms described in section 5(b) that are to be planned or carried out under the grant in both public and private institutions.
 (3)Publication of explanationThe Secretary shall prepare and submit to Congress and publish on the website of the Department of Education an explanation of the application process, including the fairness, equity, transparency, and objectivity of the process.
				7.Performance indicators; annual targets; goals
 (a)In generalEach State receiving a planning grant under this Act, and each State applying for an implementation grant under this Act, shall establish, in accordance with subsection (c) and subject to approval by the Secretary—
 (1)performance indicators that measure the progress of such State in each of the areas described in subsection (b);
 (2)annual targets, for the programs and activities carried out under this Act, that will enable such State to reach the goals under paragraph (3); and
 (3)goals, to be met by such State at the end of the implementation grant period, for achieving progress in each of the areas described in subsection (b).
 (b)Progress areasThe performance indicators, annual targets, and goals described in subsection (a) shall, at a minimum, track the progress of the State in each of the following areas:
 (1)Implementing the reforms under section 5(b). (2)Increasing—
 (A)the student graduation rate of first generation college students and low-income students at institutions of higher education in the State;
 (B)the number and percentage of students from community colleges and postsecondary vocational institutions who transfer to a 4-year institution of higher education in the State and attain a baccalaureate degree; and
 (C)the number and percentage of students attending institutions of higher education in the State who are eligible for Federal Pell Grants.
 (3)Reducing the net price of attaining a postsecondary credential. (c)Implementation grants (1)Options for State that has received a planning grantA State that has received a planning grant under this Act shall use the performance indicators, annual targets, and goals developed by such entity using the funds of such planning grant to apply for and carry out the activities of an implementation grant under this Act.
 (2)Requirements for other entitiesA State that has not received a planning grant under this Act shall—
 (A)establish performance indicators, annual targets, and goals described in subsection (a) prior to applying for an implementation grant under this Act; and
 (B)verify such establishment in the application for such implementation grant.
					8.Uses of funds
 (a)In generalA State receiving funds from a grant under this Act shall use such funds to carry out the activities of the grant.
 (b)Additional partnersA State receiving funds from a grant under this Act may enter into a partnership or agreement with a nonprofit organization, such as a nonprofit organization that specializes in financial literacy or other subjects, to carry out the activities under the grant.
 (c)ProhibitionsA State receiving funds from a grant under this Act shall not use such funds to— (1)promote any lender's loans; or
 (2)compensate for a decrease in the appropriations for higher education made by the State.
 (d)Terminated grantsIf an implementation grant is terminated under section 4(d)(2)(B), the State that received such grant shall return any unused funds of the grant to the Secretary. The Secretary shall use such funds to—
 (1)increase funds made available to other grants awarded under this Act; or (2)award additional grants to other States.
				9.Reports and evaluation
			(a)Reports
 (1)In generalA State that receives an implementation grant under this Act shall submit to the Secretary an annual report that, at a minimum, includes—
 (A)data on the progress of such State in achieving the annual targets established under section 7; and
 (B)a description of the challenges that such State has faced in carrying out the grant and how such State has addressed or plans to address such challenges.
 (b)EvaluationThe Secretary shall— (1)acting through the Director of the Institute of Education Sciences, evaluate the implementation and impact of the activities carried out by this Act; and
 (2)disseminate research on best practices for carrying out activities to achieve the objectives of this Act.
 10.Supplement and not supplantThe funds authorized under this Act shall supplement, and not supplant, other Federal, State, and local funds that are available to enhance the affordability of attaining a postsecondary credential and increase the student graduation rates for institutions of higher education.
 11.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.